
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 46
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Boren (for
			 himself, Mr. Kildee,
			 Mr. Cole, Mr. Wittman, Mr.
			 Shuler, Ms. Bordallo,
			 Mr. Kind, Ms. Hirono, Mr.
			 Grijalva, Mr. Peterson,
			 Ms. Herseth Sandlin,
			 Mr. Stark,
			 Mrs. Myrick,
			 Ms. McCollum,
			 Mr. Baca, Mr. Faleomavaega, Mr. McDermott, Ms.
			 Fallin, Mr. Kennedy,
			 Ms. Matsui,
			 Mr. Walz, Mr. Honda, Mr.
			 Pallone, and Ms. Kilpatrick of
			 Michigan) introduced the following joint resolution; which was
			 referred to the Committee on Natural
			 Resources
		
		JOINT RESOLUTION
		To acknowledge a long history of official
		  depredations and ill-conceived policies by the United States Government
		  regarding Indian tribes and offer an apology to all Native Peoples on behalf of
		  the United States.
	
	
		Whereas the ancestors of today’s Native Peoples inhabited
			 the land of the present-day United States since time immemorial and for
			 thousands of years before the arrival of peoples of European descent;
		Whereas the Native Peoples have for millennia honored,
			 protected, and stewarded this land we cherish;
		Whereas the Native Peoples are spiritual peoples with a
			 deep and abiding belief in the Creator, and for millennia their peoples have
			 maintained a powerful spiritual connection to this land, as is evidenced by
			 their customs and legends;
		Whereas the arrival of Europeans in North America opened a
			 new chapter in the histories of the Native Peoples;
		Whereas, while establishment of permanent European
			 settlements in North America did stir conflict with nearby Indian tribes,
			 peaceful and mutually beneficial interactions also took place;
		Whereas the foundational English settlements in Jamestown,
			 Virginia, and Plymouth, Massachusetts, owed their survival in large measure to
			 the compassion and aid of the Native Peoples in their vicinities;
		Whereas in the infancy of the United States, the founders
			 of the Republic expressed their desire for a just relationship with the Indian
			 tribes, as evidenced by the Northwest Ordinance enacted by Congress in 1787,
			 which begins with the phrase, The utmost good faith shall always be
			 observed toward the Indians;
		Whereas Indian tribes provided great assistance to the
			 fledgling Republic as it strengthened and grew, including invaluable help to
			 Meriwether Lewis and William Clark on their epic journey from St. Louis,
			 Missouri, to the Pacific Coast;
		Whereas Native Peoples and non-Native settlers engaged in
			 numerous armed conflicts;
		Whereas the United States Government violated many of the
			 treaties ratified by Congress and other diplomatic agreements with Indian
			 tribes;
		Whereas this Nation should address the broken treaties and
			 many of the more ill-conceived Federal policies that followed, such as
			 extermination, termination, forced removal and relocation, the outlawing of
			 traditional religions, and the destruction of sacred places;
		Whereas the United States forced Indian tribes and their
			 citizens to move away from their traditional homelands and onto federally
			 established and controlled reservations, in accordance with such Acts as the
			 Indian Removal Act of 1830;
		Whereas many Native Peoples suffered and perished—
			(1)during the
			 execution of the official United States Government policy of forced removal,
			 including the infamous Trail of Tears and Long Walk;
			(2)during bloody
			 armed confrontations and massacres, such as the Sand Creek Massacre in 1864 and
			 the Wounded Knee Massacre in 1890; and
			(3)on numerous
			 Indian reservations;
			Whereas the United States Government condemned the
			 traditions, beliefs, and customs of the Native Peoples and endeavored to
			 assimilate them by such policies as the redistribution of land under the
			 General Allotment Act of 1887 and the forcible removal of Native children from
			 their families to faraway boarding schools where their Native practices and
			 languages were degraded and forbidden;
		Whereas officials of the United States Government and
			 private United States citizens harmed Native Peoples by the unlawful
			 acquisition of recognized tribal land and the theft of tribal resources and
			 assets from recognized tribal land;
		Whereas the policies of the United States Government
			 toward Indian tribes and the breaking of covenants with Indian tribes have
			 contributed to the severe social ills and economic troubles in many Native
			 communities today;
		Whereas, despite the wrongs committed against Native
			 Peoples by the United States, the Native Peoples have remained committed to the
			 protection of this great land, as evidenced by the fact that, on a per capita
			 basis, more Native people have served in the United States Armed Forces and
			 placed themselves in harm’s way in defense of the United States in every major
			 military conflict than any other ethnic group;
		Whereas Indian tribes have actively influenced the public
			 life of the United States by continued cooperation with Congress and the
			 Department of the Interior, through the involvement of Native individuals in
			 official United States Government positions, and by leadership of their own
			 sovereign Indian tribes;
		Whereas Indian tribes are resilient and determined to
			 preserve, develop, and transmit to future generations their unique cultural
			 identities;
		Whereas the National Museum of the American Indian was
			 established within the Smithsonian Institution as a living memorial to the
			 Native Peoples and their traditions; and
		Whereas Native Peoples are endowed by their Creator with
			 certain unalienable rights, and that among those are life, liberty, and the
			 pursuit of happiness: Now, therefore, be it
		
	
		That the United States, acting
			 through Congress—
		1.Acknowledgement and
		policyThe United States, acting through
			 Congress—
			(1)recognizes the special legal and
			 political relationship the Indian tribes have with the United States and the
			 solemn covenant with the land we share;
			(2)commends and honors the Native
			 Peoples for the thousands of years that they have stewarded and protected this
			 land;
			(3)recognizes that there have been years
			 of official depredations, ill-conceived policies, and the breaking of covenants
			 by the United States Government regarding Indian tribes;
			(4)apologizes on behalf of the people of
			 the United States to all Native Peoples for the many instances of violence,
			 maltreatment, and neglect inflicted on Native Peoples by citizens of the United
			 States;
			(5)expresses its regret for the
			 ramifications of former wrongs and its commitment to build on the positive
			 relationships of the past and present to move toward a brighter future where
			 all the people of this land live reconciled as brothers and sisters, and
			 harmoniously steward and protect this land together;
			(6)urges the President to acknowledge
			 the wrongs of the United States against Indian tribes in the history of the
			 United States in order to bring healing to this land by providing a proper
			 foundation for reconciliation between the United States and Indian tribes;
			 and
			(7)commends the State governments that
			 have begun reconciliation efforts with recognized Indian tribes located in
			 their boundaries and encourages all State governments similarly to work toward
			 reconciling relationships with Indian tribes within their boundaries.
			2.DisclaimerNothing in this Joint Resolution—
			(1)authorizes or
			 supports any claim against the United States; or
			(2)serves as a
			 settlement of any claim against the United States.
			
